IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


VALLEY NATIONAL BANK                         : No. 452 MAL 2019
                                             :
                                             :
             v.                              : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
                                             :
ENGLE EYEWEAR, INC., A                       :
PENNSYLVANIA CORPORATION, AND                :
THOMAS J. ENGLE, INDIVIDUALLY                :
                                             :
THOMAS J. ENGLE                              :
                                             :
             v.                              :
                                             :
                                             :
VALLEY NATIONAL BANK, ROBERT J.              :
KOCHENTHAL, JR., AND JOHN C.                 :
PREVOZNIK                                    :
                                             :
                                             :
PETITION OF: ENGLE EYEWEAR, INC., A          :
PENNSYLVANIA CORPORATION, AND                :
THOMAS J. ENGLE, INDIVIDUALLY                :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.